Title: To James Madison from George Davis, 14 February 1807
From: Davis, George
To: Madison, James



(No. 1.  Triplicate.)
Sir,
Leghorn 14. February 1807.

A circular letter from Commodore Campbell dated Gibraltar December 20th. was received here on the 19. ultimo, intimating the possibility of a rupture between the United States, and the Bey of Tunis, and recommending to the Captains of American merchantmen to remain in port until further information was received; the general anxiety is not yet quelled as we have heard nothing from Tunis since that period.
I hoped before this time to have received some answer from the Commodore to my letter of the 20th. of November of which I had the honor to inclose you a copy.  As I am without any information & his visiting this place is most uncertain, it only remains for me to return to the original plan of chartering some vessel for Tripoli.  I have in consequence made an arrangement with the Captain of an American Vessel now at Marseilles, who is to touch at this port in ten or twelve days, for the purpose of placing myself and family at Tripoli, and, his compensation will be left to the decision of some merchant of this place.
The commerce of the United States in the Mediterranean, particularly with this port, has increased so considerably, as to induce me to offer the enclosed note of the imports direct from the United States for the last year.
In the year 1805 the number of vessels from the United States were estimated at 116, and the amount of the Imports at two millions and a half of dollars in 1806.  There were 170 Sail; and the amount of merchandise is fixed at something less than four millions of Dollars.  With high respect & Consideration, I have the honor to be, Sir, Your Mo: Obt. servt.

George Davis


Importations from the United States from 1. January 1806 to 4. November same year.
82,000 Quintals Sugars
5,942,000 lbs Coffee
2,85,000 lbs Pepper
350,000 pieces Nankeen
920,000 lbs Cocoa
410 Hogsheads of Rum
82,000 lbs. Cassia
19,150 Quintals Codfish
387 Hhds Tobacco
379 Tons Logwood.

